     Case 4:19-cv-00305-WTM-CLR Document 53 Filed 11/17/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


LILLIAN J. CUADRADO-CONCEPCION,

       Plaintiff,

V.                                           CASE NO. CV419-305


UNITED STATES OF AMERICA,

       Defendant.




                                ORDER


      Before    the   Court    is   Plaintiff    Lillian     J.     Caudrado-

Concepcion's Motion to Withdraw Documents. {Doc. 51.) On August

10, 2020, the Court dismissed Plaintiff's complaint for lack of

jurisdiction. (Doc. 42.) Plaintiff filed a Motion to Reconsider

(Doc. 45) and a Supplement to Motion to Reconsider (Doc. 46)

requesting reconsideration of the Court's order dismissing the

complaint.     Subsequently,   Plaintiff     filed   a   notice   of   appeal

challenging the same order. (Doc. 48.) The Eleventh Circuit stayed

Plaintiff's appeal pending the disposition of Plaintiff's motion

to reconsider. (Doc. 52.) Plaintiff now requests that the Court

allow her to withdraw the motions, "^^so the appellate process may

continue its course." (Doc. 51 at 2.) After careful consideration.

Plaintiff's Motion to Withdraw Documents (Doc. 51) is GRANTED.

Accordingly,     Plaintiff's   Motion   to   Reconsider     (Doc.    45)   and
   Case 4:19-cv-00305-WTM-CLR Document 53 Filed 11/17/20 Page 2 of 2



Supplement to Motion to Reconsider (Doc. 46) are DISMISSED AS

MOOT.


    SO ORDERED this            day of November 2020.




                                 WILLIAM T. MOORE, JR.
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
